Title: From John Adams to Me., Citizens of North Yarmouth, 31 October 1798
From: Adams, John
To: North Yarmouth, Me., Citizens of


To the Inhabitants of the Town of North Yarmouth in the District of Maine
GentlemenQuincy October 31. 1798



The unanimous Address adopted by you in a legal Town Meeting on the 9th of July, was in due season transmitted by your Committee to Phyladelphia as you directed and from thence by the Secretary of the Treasury to me. The manly and patriotic Sentiments so handsomely a project in it as well as the affectionate respect to me so handsomely expressed in it, merited an earlier Acknowledgment
We must all learn the important and indispensable Lesson, to love our own Country in Preference to all others. Nations as well as Individuals are all liable to the Illusions of Self Love, Pride and Vanity, prompting them to exact from other Nations, whom they often erroneously think weaker than themselves and in their Power, Submissions and Acknowledgment Sometimes of Gratitude and sometimes of Tribute to which they have no Claim founded in Truth or Justice. Nations which think themselves great, are apt to indulge in Such Pretensions towards such as they think small to a degree of Madness. This Distember is cured only by War, and Resistance and defence

John Adams